Title: John Adams to Abigail Adams, 9 July 1774
From: Adams, John
To: Adams, Abigail


     
      My Dr.
      Falmouth July 9. 1774
     
     I never enjoyed better Health in any of my Journeys, but this has been the most tedious, the most irksome, the most gloomy and melancholly I ever made.
     I cannot with all my Phylosophy and christian Resignation keep up my Spirits. The dismal Prospect before me, my Family, and my Country, are too much, for my Fortitude.
     
      Snatch me some God, Oh quickly bear me hence
      To wholesome Solitude the Nurse of Sense
      Where Contemplation prunes her ruffled Wings
      And the free Soul looks down to pity Kings.
     
     The Day before Yesterday, a Gentleman came and spoke to me, asked me to dine with him on Saturday. Said he was very sorry I had not better Lodgings in Town, desired if I came to Town again I would take a Bed at his House and make his House my Home. I should always be very welcome. I told him I had not the Pleasure of knowing him. He said his Name was Codman. I said I was very much obliged to him, but I was very well accommodated where I lodged. I had a clean Bed and a very neat House, a Chamber to myself, and every Thing I wanted.
     Saturday I dined with him in Company with Brigadier Prebble, Major Freeman and his son, &c. and a very genteel Dinner we had. Salt Fish and all its apparatus, roast Chickens, Bacon, Pees, as fine a Salad as ever was made, and a rich meat Pie—Tarts and Custards &c., good Wine and as good Punch as ever you made. A large spacious, elegant House, Yard and Garden &c. I thought I had got into the Palace of a Nobleman. After Dinner when I was obliged to come away, he renewed his Invitation to me to make his House my Home, whenever I should come to Town again.
     Fryday I dined with Coll., Sherriff, alias Bill Tyng. Mrs. Ross and her Daughter Mrs. Tyng dined with us and the Court and Clerk and some of the Bar.
     At Table We were speaking about Captain Maccarty, which led to the Affrican Trade. Judge Trowbridge said that was a very humane and Christian Trade to be sure, that of making Slaves.—Ay, says I, It makes no great Odds, it is a Trade that almost all Mankind have been concerned in, all over the Globe, since Adam, more or less in one Way and another.—This occasioned a Laugh.
     At another Time, J. Trowbridge said, it seems by Coll. Barres Speeches that Mr. Otis has acquired Honour, by releasing his Damages to Robbinson.—Yes, says I, he has acquired Honour with all Generations.—Trowbridge. He did not make much Profit I think.—Adams. True, but the less Profit the more Honour. He was a Man of Honour and Generosity. And those who think he was mistaken will pity him.
     Thus you see how foolish I am. I cannot avoid exposing myself, before these high Folk—my Feelings will at Times overcome my Modesty and Reserve—my Prudence, Policy and Discretion.
     I have a Zeal at my Heart, for my Country and her Friends, which I cannot smother or conceal: it will burn out at Times and in Companies where it ought to be latent in my Breast. This Zeal will prove fatal to the Fortune and Felicity of my Family, if it is not regulated by a cooler Judgment than mine has hitherto been. Coll. Otis’s Phrase is “The Zeal-Pot boils over.”
     I am to wait upon Brother Bradbury to Meeting to day, and to dine with Brother Wyer. When I shall get home I know not. But, if possible, it shall be before next Saturday night.
     I long for that Time to come, when My Dear Wife and my Charming little Prattlers will embrace me.
     
      Your
      John Adams
     
    